             Case 20-33233 Document 2435 Filed in TXSB on 12/14/20 Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                              ENTERED
                                                                                                                  12/14/2020
                                                                     §
    In re:                                                           §     Chapter 11
                                                                     §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                          §     Case No. 20-33233 (DRJ)
                                                                     §
                                      Debtors.                       §     (Jointly Administered)
                                                                     §
                                                                     §     Re: Docket No. 2219

               AGREED ORDER GRANTING (I) RELIEF FROM THE AUTOMATIC
             STAY, EFFECTIVE AS OF JANUARY 4, 2021, AND (II) RELATED RELIEF

             Upon the motion (the “Motion”)2 of Omar Balboa (the “Movant”), for entry of an order

(this “Order”): (a) granting relief from the automatic stay and (b) granting related relief; and the

above-captioned debtors and debtors in possession (collectively, the “Debtors”) and the Movant

having mutually agreed that entry of this Order is in the best interest of the Debtors’ estates, their

creditors, and other parties in interest; and this Court having jurisdiction over this matter pursuant

to 28 U.S.C. § 1334; this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and that this Court may enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the Motion in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having reviewed the

Motion and having determined that the legal and factual bases set forth in the Motion establish just




1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake
      Energy Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is
      6100 North Western Avenue, Oklahoma City, Oklahoma 73118.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
       Case 20-33233 Document 2435 Filed in TXSB on 12/14/20 Page 2 of 5




cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1       The automatic stay imposed by section 362 of the Bankruptcy Code and any

injunction or stay contained in any approved plan or confirmation order are modified, effective as

January 4, 2021, with respect to the Omar Balboa Action in the Texas Court (the “Texas Action”)

and the MDL Proceeding solely to the extent necessary to enable (a) the Texas Action and the

MDL Proceeding to proceed to final judgment or settlement and (b) the Movant to recover any

final judgment or settlement (i) solely from proceeds of any applicable insurance policies (the

“Policies”), and (ii) to the extent any such judgment or settlement is not satisfied from the proceeds

of the Policies, as general unsecured prepetition claims in the Debtors’ chapter 11 cases, subject

to treatment as such under any confirmed plan.

       2       The Movant agrees and acknowledges that: any amounts recovered against the

Texas Actions Defendant Debtors by the Movant by a final order or settlement in the Texas Action

or the MDL Proceeding are limited (i) solely to proceeds from the Policies, if any, and (ii) to the

extent any such judgment or settlement is not satisfied from the proceeds of the Policies, as general

unsecured prepetition claims in the Debtors’ chapter 11 cases, subject to treatment as such under

any confirmed plan. To the extent necessary, Plaintiff may take legal action against the insurance

companies that have issued the Policies in order to obtain the proceeds of the Policies and/or

enforce the rights of the Debtors against the insurance companies issuing the Policies.

       3       Except as set forth herein, the Movant shall not seek any recovery from the Debtors,

their estates, or their successors (solely in such capacity) for any amounts that may be awarded to

Movant in the Texas Action or the MDL Proceeding.

       4       Movant’s proof of claim shall be allowed in an amount equal to the amount of any


                                                  2
         Case 20-33233 Document 2435 Filed in TXSB on 12/14/20 Page 3 of 5




final non-appealable judgment in the above-referenced cases or any settlement resolving the

claims, less the amount of proceeds of the Policies received by the Movant on account of such

judgment or settlement, if any.

         5      Following approval by the Bankruptcy Court and entry of this Order, the Movant

shall file this Order in the court in which the Texas Action and the MDL Proceeding are pending.

         6      By agreeing to this Order, neither the Debtors nor the Movant are waiving and will

not be deemed to have waived any available rights, claims, counterclaims, or defenses, including

at law, equity, or otherwise with respect to the Texas Action and the MDL Proceeding.

         7      This Order is without prejudice to Movant’s rights to recovery against any

non-Debtor Defendants that are parties to the Texas Action or the MDL Proceeding.

         8      Neither this Order nor any negotiations and writings in connection with this Order

will in any way be construed as or deemed to be evidence of or an admission on behalf of the

Debtors or the Movant regarding any claim or right that such party may have against the other

party.

         9      Neither this Order, nor any terms contained herein shall be offered in evidence in

any legal proceeding or administrative proceeding among or between the Debtors and the Movant,

other than as may be necessary: (i) to obtain approval of and to enforce this Order, (ii) to seek

damages or injunctive relief in connection therewith, or (iii) to prove that the automatic stay has

been modified to allow prosecution of the Texas Action and the MDL Proceeding in accordance

with the terms of this Order.

         10     Nothing herein (a) alters, amends or otherwise modifies the terms and conditions

of any insurance policies issued to the Debtors or of any related agreements; (b) relieves the

Debtors of any of their obligations under the insurance policies and related agreements; (c) creates


                                                 3
       Case 20-33233 Document 2435 Filed in TXSB on 12/14/20 Page 4 of 5




or permits a direct right of action by any claimants against any of the Debtors’ insurers where no

such right previously existed; (d) precludes or limits, in any way, the rights of any insurer to contest

and/or litigate the existence, primacy and/or scope of available coverage under any allegedly

applicable policy or to otherwise assert any defenses to coverage; or (e) constitutes a determination

or admission that coverage exists with respect to any claims. For the avoidance of doubt, the

automatic stay is lifted, if and to the extent applicable, to allow, but not to require, the Debtors and

the Debtors’ insurers to (a) administer, handle, defend, settle, and/or pay the claims (and any costs

related thereto) of Movant subject to and in accordance with the terms of any applicable insurance

policies and related agreements; and (b) draw on any and all collateral provided by or on behalf of

the Debtors therefor if and when the Debtors fail to pay and/or reimburse any insurers and third

party administrators for any such amounts.

        11       This Agreed Order and the confirmation order to be entered in the above-captioned

chapter 11 cases are to be read consistently and to each incorporate the terms of the other.

        12       The Bankruptcy Court retains exclusive jurisdiction with respect to any disputes

arising from or other actions to interpret, administer, or enforce the terms and provisions of this

Stipulation.

 Houston, Texas
     Signed:
 Dated:      December
        ___________,   14, 2020.
                     2020
                                                    ____________________________________
                                                    DAVID R. JONES
                                                    DAVID R. JONES
                                                    UNITED STATES BANKRUPTCY JUDGE
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                   4
        Case 20-33233 Document 2435 Filed in TXSB on 12/14/20 Page 5 of 5




AGREED TO THIS 11th DAY OF DECEMBER, 2020:


 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                          KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)     KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)        Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
 Kristhy M. Peguero (TX Bar No. 24102776)       Marc Kieselstein, P.C. (admitted pro hac vice)
 Veronica A. Polnick (TX Bar No. 24079148)      Alexandra Schwarzman (admitted pro hac vice)
 1401 McKinney Street, Suite 1900               300 North LaSalle Street
 Houston, Texas 77010                           Chicago, Illinois 60654
 Telephone:      (713) 752-4200                 Telephone: (312) 862-2000
 Facsimile:      (713) 752-4221                 Facsimile: (312) 862-2200
 Email:          mcavenaugh@jw.com              Email:        patrick.nash@kirkland.com
                 jwertz@jw.com                                marc.kieselstein@kirkland.com
                 kpeguero@jw.com                              alexandra.schwarzman@kirkland.com
                 vpolnick@jw.com

 Co-Counsel to the Debtors                      Co-Counsel to the Debtors
 and Debtors in Possession                      and Debtors in Possession


-and-



 By: /s/ Michael Miller
 LAW OFFICES OF MICHAEL MILLER,
 P.C.
 Michael Miller (TX Bar No. 00788060)
 926 Chulie Drive
 San Antonio, Texas 78216
 Telephone:      (210) 225-666
 Email:          mmiller@michaelmillerlaw.com


 Counsel for Omar Balboa
